Citation Nr: 1614144	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a right shoulder disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active service from April 1984 to April 1986 and September 1990 to July 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a left ankle disability, and declined to reopen a previously denied service connection claims for PTSD, hypertension, and right shoulder disability.  The Veteran disagreed with and appealed all issues except for the hypertension claim.

On his March 2013 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge sitting at the RO.  However, the Veteran, in September 2011, chose to withdraw his hearing request. 

The Board recharacterized the issue on appeal to contemplate the Veteran's left foot/ankle symptoms, however described or diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).  Although the Veteran indicated in his December 2011 notice of disagreement (NOD) that he injured his left foot in service, he references current MRI evidence showing pathology in his left ankle.  

In December 2015, the RO granted service connection for posttraumatic stress disorder (PTSD).  This award represents a complete grant of the benefits sought.

Below, the Board reopens the service connection claim for right shoulder disability.  The reopened right shoulder claim and the service connection claim for left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In July 2015, the Veteran disagreed with what appears to be a denial of entitlement to a clothing allowance, but the Board is unable to locate a denial for such benefit.  This issue is not in the jurisdiction of the Board and it is REFERRED to the RO for appropriate action.

FINDINGS OF FACT

1.  An unappealed April 2007 rating decision denied service connection for a right shoulder disability.

2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for right shoulder disability.

CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying service connection for right shoulder disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015).
 
 2.  The evidence received subsequent to the last final rating decision is new and material, and the claim of entitlement to service connection for right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014). "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v Shinseki, 24 Vet. App. 110, 117 (2010).

In an April 2007 rating decision, the RO denied the Veteran's original service connection claim for a right shoulder disability, on the bases that there was no current evidence of a right shoulder disability and no evidence of a right shoulder injury in service.  The Veteran did not appeal the April 2007 rating decision and it therefore became final.

Thereafter in 2010, the Veteran sought to reopen the service connection claim for right shoulder disability.

The April 2011 rating decision on appeal here declined to reopen the claim.  However, the RO subsequently reopened the claim in its April 2015 SSOC, finding that new and material evidence had been received.  Regardless however, because the record contains a previously denied service connection claim for a right shoulder disability, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Based on the procedural history as outlined above, the last final rating decision that denied service connection for a right shoulder disability was the April 2007 rating decision.

On review, the Board finds that the new and material evidence has been received since adjudication of the final April 2007 rating decision.  Notably, medical records show that the Veteran sought treatment at a VA Medical Center in early 2011 for right shoulder pain and an MRI conducted in May 2011 shows evidence of intra-substance tear supraspinatus tendon, fraying of the inferior glenoid labrum, early degenerative changes of the glenohumeral joint, and subscapularis tendinopathy.  Because this medical evidence had not yet been in existence when the RO adjudicated the April 2007 rating decision, it had not yet been considered and is therefore "new."  This medical evidence is also "material" because it relates to the unestablished element of a current disability and raises a reasonable possibility of substantiating the claim.  Accordingly, the criteria to reopen the service connection claim for a right shoulder disability are met and the petition to reopen is therefore granted.  However, as will be discussed below, further development tis necessary prior to analyzing the merits of the claim.

ORDER

New and material evidence having been received, the service connection claim for a right shoulder disability is reopened; to this extent only, the petition is granted.





REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal.

First, records from the Social Security Administration (SSA) must be obtained.  Although the RO requested and obtained some SSA records in 2006, those records are pertinent to the Veteran's initial disability filing which was denied, and a reconsideration which appears to have also been denied.  Nonetheless, subsequent SSA Inquiries reflect that the Veteran has been deemed disabled by SSA and current VA treatment notes indicate that the Veteran is in receipt of SSI disability.   See May 2007 SSA Inquiry; March 2011 VA Physical Therapy Consultation Notes.  Therefore, on remand, the Veteran's SSA records to include the supporting medical records, must be requested and obtained.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Second, the medical evidence shows that the Veteran has a current right shoulder disability which he asserts is related to an injury in service.  Specifically, he indicates that he separated his right shoulder during service.  See 2006 Veteran's claim; 2006 VA examination report; December 2011 NOD; March 2013 Veteran statement.

The RO's 2011 denial of the right shoulder claim was based on the absence of right shoulder treatment and disability in service; instead the RO determined that the Veteran did separate his shoulder, but it was his left and not his right.  However, on review, the Board observes that while the STRs do reflect left shoulder disability and treatment, they also reference right shoulder injury and treatment.  See March 9, 1991 STR; March 14, 1991 STR for re-evaluation of right shoulder.  Although it is unclear whether the STRs reference to right shoulder problems was done in error, they nonetheless do note right shoulder injury and treatment.  For further clarification, based on this record, the Board finds that a VA examination is necessary to determine the likely onset and etiology of his right shoulder disability.    
Third, a VA compensation examination is also needed to ascertain the likely etiology of any current left foot/ankle disability.  There is evidence of a current left foot/ankle disability.  Private treatment records from Mississippi Sport Medicine Center dated in June 2011 indicate that the Veteran has MRI evidence of osteochondral lesion in the medial dome of the talus, left foot.  See April 2014 SSOC. 

The Veteran asserts that his current left foot/ankle disability is related to an incident in service when a data cable weighing a minimum of 200 pounds fell on his left foot.  See December 2011 NOD.  He states that he has had a limp ever since that incident.  The RO's 2011 denial of the left foot claim was based on the absence of a left foot injury in service; rather, the RO determined based on a November 1985 STR that the Veteran dropped a cable on his right foot, not his left.  However, the Board observes that a March 1985 STR reflects that the Veteran sprained his left foot, first MTP, and as a result was placed on physical profile.  In an effort to clarify the etiology of any current left foot/ankle disability, a VA compensation examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSI benefits, as well as copies of all medical records underlying those determinations.

2.  Make arrangements to obtain any outstanding VA medical records and ensure that June 2011 records from Mississippi Sports Medicine referenced in the April 2014 SSOC are associated with the claims file.
 
3.  Then, provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed RIGHT shoulder disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

a).  Indicate any right shoulder disability currently shown. 

b).  For each right shoulder disability currently shown, determine whether it had its onset during service or is otherwise related to service. 

Please reconcile the opinion with all evidence of record, the August 2006 VA examination report, to include the Veteran's report of having separated his RIGHT shoulder during service and any lay reports of continuing symptoms since service discharge.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. 

4.  Provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed LEFT foot/ankle disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

 a).  Indicate any left foot/ankle disability currently shown. 

b).  For each left foot/ankle disability currently shown, determine whether it had its onset during service or is otherwise related to service. 

Please reconcile the opinion with all evidence of record, to include the Veteran's report of having injured his left foot during service, the March 1985 left foot sprain, and his report of having a limp ever since service.  

***Please comment on the Veteran's report of having injured his LEFT foot after a heavy cable fell on it.  

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. 

5.  Then, readjudicate the Veteran's claims on appeal.  If any claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


